                    Case 19-11240-LSS           Doc 1023        Filed 12/17/19         Page 1 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :        Chapter 11
                                                       :
GUE Liquidation Companies, Inc., et al.,1              :        Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :        (Jointly Administered)
                                                       :
                NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON DECEMBER 18, 2019 AT 10:00 A.M. (ET)3

 I.       CONTINUED / RESOLVED MATTERS:

          1.         EasySaver Class Representatives' Motion for Leave to File Class Proof of Claim
                     [Docket No. 758 – filed October 4, 2019]

                     Objection / Response Deadline:             October 16, 2019 at 4:00 p.m. (ET);
                                                                extended for Debtors to January 6, 2020 at
                                                                4:00 p.m. (ET)

                     Objections / Responses Received:           None.

                     Related Documents: None.

                     Status: The hearing on this matter has been continued to the omnibus hearing
                             scheduled for January 13, 2020 at 10:00 a.m. (ET).

          2.         Debtors' First (Substantive) Omnibus Objection to Certain Misclassified and No
                     Liability Claims [Docket No. 800 – filed October 21, 2019]

 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
          (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
          FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
          GUE Liquidation.COM, Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
          (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
          LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
          chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
 2
          Amended items appear in bold.
 3
          The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
          Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington,
          Delaware 19801. Any person who wishes to appear telephonically at the December 18, 2019 hearing must
          contact COURTCALL, LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance
          in accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May
          11, 2018.



 RLF1 22597957v.1
                   Case 19-11240-LSS          Doc 1023     Filed 12/17/19    Page 2 of 9



                    Objection / Response Deadline:         November 8, 2019 at 4:00 p.m. (ET);
                                                           extended for Rocky Mountain Chocolate
                                                           Factory, Inc. to November 12, 2019 at 4:00
                                                           p.m. (ET)

                    Objections / Responses Received:

                    A.        Rocky Mountain Chocolate Factory, Inc.'s Response to Debtors' First
                              (Substantive) Omnibus Objection to Certain Misclassified and No
                              Liability Claims [Docket No. 895 – filed November 12, 2019]

                    B.        Informal Comments from the Official Committee of Unsecured Creditors
                              (the "Committee")

                    Related Documents:

                    i.        Notice of Submission of Copies of Proofs of Claim Regarding Debtors'
                              First (Substantive) Omnibus Objection to Certain Misclassified and No
                              Liability Claims [Docket No. 868 – filed November 6, 2019]

                    ii.       Order Approving Debtors' First (Substantive) Omnibus Objection to
                              Certain Misclassified and No Liability Claims [Docket No. 919 – entered
                              November 18, 2019]

                    iii.      Proof of Claim No. 252-133

                    Status:    The hearing solely as it relates to claim number 252-133 filed by GKG
                               Fulfillment LLC is adjourned to the omnibus hearing scheduled for
                               January 13, 2020 at 10:00 a.m. (ET). On November 18, 2019, the Court
                               entered an order granting the remainder of the relief requested with
                               respect to this matter.

         3.         Debtors' Objection to Claim No. 244-40 Filed by Flowers, LLC Solely for Voting
                    Purposes Pursuant to Bankruptcy Rule 3018 [Docket No. 897 – filed November
                    12, 2019] (Document located under tab 8.vi.)

                    Rule 3018 Motion Deadline:             November 22, 2019 at 4:00 p.m. (ET)

                    Rule 3018 Motion Received: None.

                    Related Documents:

                    i.        Certificate of No Objection Regarding Debtors' Objection to Claim No.
                              244-40 Filed by Flowers, LLC Solely for Voting Purposes Pursuant to
                              Bankruptcy Rule 3018 [Docket No. 953 – filed November 25, 2019]



                                                      2
RLF1 22597957v.1
                   Case 19-11240-LSS        Doc 1023     Filed 12/17/19     Page 3 of 9



                    ii.    Order Approving Debtors' Objection to Claim No. 244-40 Filed by
                           Flowers, LLC Solely for Voting Purposes Pursuant to Bankruptcy Rule
                           3018 [Docket No. 955 – entered November 26, 2019] (Document located
                           under tab 8.viii.)

                    Status: On November 26, 2019, the Court entered an order regarding this matter.
                            Accordingly, a hearing on this matter is no longer necessary.

         4.         Motion of the Debtors for Entry of an Order Approving Settlement by and Among
                    the Debtors and the Pension Benefit Guaranty Corporation with Respect to PBGC
                    Claims [Docket No. 921 – filed November 19, 2019]

                    Objection / Response Deadline:       December 3, 2019 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Informal Comments from the Committee

                    Related Documents:

                    i.     Certification of Counsel Regarding Order Approving Settlement by and
                           Among the Debtors and the Pension Benefit Guaranty Corporation with
                           Respect to PBGC Claims [Docket No. 980 – filed December 4, 2019]

                    ii.    Order Approving Settlement by and Among the Debtors and the Pension
                           Benefit Guaranty Corporation with Respect to PBGC Claims [Docket No.
                           985 – entered December 5, 2019]

                    Status: On December 5, 2019, the Court entered an order regarding this matter
                            Accordingly, a hearing on this matter is no longer necessary.

         5.         Motion of Sentry Insurance, a Mutual Company for an Order Modifying the
                    Automatic Stay [Docket No. 887 – filed November 11, 2019]

                    Objection / Response Deadline:       December 11, 2019 at 4:00 p.m. (ET);
                                                         extended to December 13, 2019 at 4:00 p.m.
                                                         (ET)

                    Objections / Responses Received:     None.

                    Related Documents: None.

                    Status: The parties have reached a resolution regarding this matter which is set
                            forth in the proposed form of order confirming the Debtors' plan of
                            liquidation.



                                                     3
RLF1 22597957v.1
                   Case 19-11240-LSS       Doc 1023      Filed 12/17/19   Page 4 of 9



II.      UNCONTESTED MATTER WITH CERTIFICATES OF NO OBJECTION:

         6.         Eighth Omnibus Motion of the Debtors for an Order (I) Authorizing the Debtors
                    to Reject Certain Executory Contracts Nunc Pro Tunc to the Rejection Effective
                    Date and (II) Granting Certain Related Relief [Docket No. 964 – filed November
                    27, 2019]

                    Objection / Response Deadline:       December 11, 2019 at 4:00 p.m. (ET)

                    Objections / Responses Received:     None.

                    Related Documents:

                    i.     Certificate of No Objection Regarding Eighth Omnibus Motion of the
                           Debtors for an Order (I) Authorizing the Debtors to Reject Certain
                           Executory Contracts Nunc Pro Tunc to the Rejection Effective Date and
                           (II) Granting Certain Related Relief [Docket No. 1000 – filed December
                           12, 2019]

                    ii.    Order Granting Eighth Omnibus Motion of the Debtors for an Order
                           (I) Authorizing the Debtors to Reject Certain Executory Contracts
                           Nunc Pro Tunc to the Rejection Effective Date and (II) Granting
                           Certain Related Relief [Docket No. 1015 – entered December 16, 2019]

                    Status: On December 16, 2019, the Court entered an order regarding this
                            matter. Accordingly, a hearing on this matter is no longer necessary.

         7.         Second Motion of the Debtors for an Order Extending the Debtors' Exclusive
                    Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [Docket No.
                    966 – filed November 27, 2019]

                    Objection / Response Deadline:       December 11, 2019 at 4:00 p.m. (ET)

                    Objections / Responses Received:     None.

                    Related Documents:

                    i.     Certificate of No Objection Regarding Second Motion of the Debtors for
                           an Order Extending the Debtors' Exclusive Periods to File a Chapter 11
                           Plan and Solicit Acceptances Thereof [Docket No. 1001 – filed December
                           12, 2019]

                    ii.    Order Extending the Debtors' Exclusive Periods to File a Chapter 11
                           Plan and Solicit Acceptances Thereof [Docket No. 1016 – entered
                           December 16, 2019]



                                                     4
RLF1 22597957v.1
                   Case 19-11240-LSS        Doc 1023     Filed 12/17/19     Page 5 of 9



                    Status: On December 16, 2019, the Court entered an order regarding this
                            matter. Accordingly, a hearing on this matter is no longer necessary.

III.     STATUS CONFERENCE:

         8.         Debtors' Second (Substantive) Omnibus Objection to Certain Misclassified
                    Claims [Docket No. 801 – filed October 21, 2019]

                    Objection / Response Deadline:       November 8, 2019 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Response Opposed to Debtors' Second (Substantive) Omnibus Objection
                           to Certain Misclassified Claims (filed by XL Pro Consulting Group, LLC)
                           [Docket No. 884 – filed November 11, 2019]

                    B.     Claimant Response to Objection (submitted by JM Staffing Solution LLC
                           on November 8, 2019)

                    Related Documents:

                    i.     Notice of Submission of Copies of Proofs of Claim Regarding Debtors'
                           Second (Substantive) Omnibus Objection to Certain Misclassified Claims
                           [Docket No. 869 – filed November 6, 2019]

                    ii.    Reply in Support of Debtors' Second (Substantive) Omnibus Objection to
                           Certain Misclassified Claims (SEALED) [Docket No. 911 - filed
                           November 15, 2019]

                    iii.   Reply in Support of Debtors' Second (Substantive) Omnibus Objection to
                           Certain Misclassified Claims (REDACTED) [Docket No. 912 - filed
                           November 15, 2019]

                    iv.    Motion of the Debtors for Entry of an Order Authorizing Filing Under
                           Seal of Certain Confidential Information in the Reply in Support of
                           Debtors' Second (Substantive) Omnibus Objection to Certain
                           Misclassified Claims [Docket No. 913 - filed November 15, 2019]

                    Status: A status conference regarding this matter is going forward.

IV.      CONFIRMATION:

         9.         First Amended Joint Plan of Liquidation for the Debtors [Docket No. 1005 – filed
                    December 13, 2019]

                    Objection / Response Deadline:       December 2, 2019 at 4:00 p.m. (ET);
                                                         extended for Customs and Border Protection
                                                         to December 4, 2019 at 4:00 p.m.; extended
                                                     5
RLF1 22597957v.1
                   Case 19-11240-LSS       Doc 1023     Filed 12/17/19    Page 6 of 9



                                                        for the Committee and Bank of America,
                                                        N.A. to December 6, 2019 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Limited Objection and Reservation of Rights (filed by Aetna Life
                           Insurance Company) [Docket No. 938 – filed November 21, 2019]

                    B.     Texas Comptroller of Public Accounts' Limited Objection to the First
                           Amended Joint Chapter 11 Plan of Liquidation [Docket No. 954 – filed
                           November 26, 2016]

                    C.     United States' Limited Objection of the First Amended Joint Plan of
                           Liquidation for the Debtors [Docket No. 956 – filed November 26, 2019]

                    D.     Objection of Sentry Insurance, a Mutual Company to Confirmation of
                           Debtors' First Amended Plan [Docket No. 971 – filed December 2, 2019]

                    E.     Informal comments from the Office of the United States Trustee (the "U.S.
                           Trustee")

                    F.     Informal comments from the Securities and Exchange Commission

                    G.     Informal comments from Dallas County and Tarrant County (Texas)

                    H.     Informal comments from the U.S. Customs and Border Protection

                    Related Documents:

                    i.     Order (I) Approving Disclosure Statement, (II) Approving Form and
                           Manner of Service of Notice Thereof, (III) Establishing Procedures for
                           Solicitation and Tabulation of Votes to Accept or Reject Chapter 11 Plan
                           of Liquidation, (IV) Scheduling Hearing on Confirmation of Chapter 11
                           Plan of Liquidation, and (V) Granting Related Relief [Docket No. 837 –
                           entered October 28, 2019]

                    ii.    First Amended Joint Plan of Liquidation for the Debtors [Docket No. 839
                           – filed October 28, 2019]

                    iii.   Disclosure Statement for First Amended Joint Plan of Liquidation for the
                           Debtors [Docket No. 840 – filed October 28, 2019]

                    iv.    Notice of (A) Deadline for Casting Votes to Accept or Reject Plan of
                           Liquidation, (B) Hearing to Consider Confirmation of Plan of Liquidation
                           and (C) Related Matters [Docket No. 841 – filed October 28, 2019]

                    v.     Affidavit of Service of Publication [Docket No. 865 – filed November 5,
                           2019]

                                                    6
RLF1 22597957v.1
                   Case 19-11240-LSS        Doc 1023     Filed 12/17/19     Page 7 of 9



                    vi.     Debtors' Objection to Claim No. 244-40 Filed by Flowers, LLC Solely for
                            Voting Purposes Pursuant to Bankruptcy Rule 3018 [Docket No. 897 –
                            filed November 12, 2019]

                    vii.    Notice of Filing of Plan Supplement [Docket No. 942 – filed November
                            22, 2019]

                    viii.   Order Approving Debtors' Objection to Claim No. 244-40 Filed by
                            Flowers, LLC Soley for Voting Purposes Pursuant to Bankruptcy Rule
                            3018 [Docket No. 955 – entered November 26, 2019]

                    ix.     Notice of Entry into Settlement Agreement by and Among Official
                            Committee of Unsecured Creditors and Bank of America, N.A. in its
                            Capacity as Administrative Agent [Docket No. 996 – filed December 9,
                            2019] (the "Settlement Agreement")

                    x.      Declaration of Catherine Nownes-Whitaker Regarding Analysis of Ballots
                            for Accepting or Rejecting the Debtors' First Amended Joint Plan of
                            Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
                            1003 - filed December 12, 2019]

                    xi.     Notice of Filing of Blackline of Revised Plan [Docket No. 1006 - filed
                            December 13, 2019]

                    xii.    Notice of Filing of Second Plan Supplement [Docket No. 1007 - filed
                            December 13, 2019]

                    xiii.   Declaration of Alan D. Holtz in Support of Confirmation of the First
                            Amended Joint Plan of Liquidation for the Debtors [Docket No. 1008 -
                            filed December 13, 2019]

                    xiv.    Notice of Filing of Proposed Confirmation Order [Docket No. 1009 - filed
                            December 13, 2019]

                    xv.     Debtors' Memorandum of Law in Support of Confirmation of Debtors'
                            First Amended Joint Plan of Liquidation (SEALED) [Docket No. 1010 -
                            filed December 13, 2019]

                    xvi.    Debtors' Memorandum of Law in Support of Confirmation of Debtors'
                            First Amended Joint Plan of Liquidation (REDACTED) [Docket No. 1011
                            - filed December 13, 2019]

                    xvii.   Motion of the Debtors for Entry of an Order Authorizing Filing Under
                            Seal of Certain Confidential Information Annexed to the Debtors' Brief in
                            Support of Confirmation [Docket No. 1012 - filed December 13, 2019]

                    xviii. Notice of Filing of Third Plan Supplement [Docket No. 1021 – filed
                           December 17, 2019]

                                                     7
RLF1 22597957v.1
                   Case 19-11240-LSS       Doc 1023     Filed 12/17/19    Page 8 of 9



                    Status: The U.S. Trustee has provided informal comments to the Debtors and the
                            Committee regarding the terms of the Settlement Agreement, and has
                            informed the Debtors that it may wish to address the Court regarding the
                            same at the hearing. The Debtors believe that all other objections and
                            responses to the Plan have been resolved. The hearing on this matter is
                            going forward.




                                                    8
RLF1 22597957v.1
                   Case 19-11240-LSS   Doc 1023   Filed 12/17/19     Page 9 of 9




Dated: December 17, 2019                   Respectfully submitted,
       Wilmington, Delaware
                                            /s/ Megan E. Kenney
                                           Daniel J. DeFranceschi (No. 2732)
                                           Paul N. Heath (No. 3704)
                                           Brett M. Haywood (No. 6166)
                                           Megan E. Kenney (No. 6426)
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           One Rodney Square
                                           920 N. King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           Email: defranceschi@rlf.com
                                                   heath@rlf.com
                                                   haywood@rlf.com
                                                   kenney@rlf.com

                                                  -and-

                                           Heather Lennox (admitted pro hac vice)
                                           Thomas A. Wilson (admitted pro hac vice)
                                           JONES DAY
                                           901 Lakeside Avenue
                                           Cleveland, Ohio 44114
                                           Telephone: (216) 586-3939
                                           Facsimile: (216) 579-0212
                                           Email: hlennox@jonesday.com
                                                  tawilson@jonesday.com

                                           Brad B. Erens (admitted pro hac vice)
                                           Caitlin K. Cahow (admitted pro hac vice)
                                           JONES DAY
                                           77 West Wacker
                                           Chicago, Illinois 60601
                                           Telephone: (312) 782-3939
                                           Facsimile: (312) 782-8585
                                           Email: bberens@jonesday.com
                                                   ccahow@jonesday.com

                                           ATTORNEYS FOR DEBTORS AND
                                           DEBTORS IN POSSESSION




                                              9
RLF1 22597957v.1
